FILE COPY




                                 COURT OF APPEALS
CATHERINE STONE                     FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                       CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                           300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                    SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                     WWW.4THCOA.COURTS.STATE.TX.US                          TELEPHONE
REBECA C. MARTINEZ                                                                         (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                        FACSIMILE NO.
  JUSTICES                                                                                 (210) 335-2762


                                            March 25, 2013

  Manuel C. Rodriguez, Jr.                            Sheri Dye
  Law Office of Manuel C. Rodriguez, Jr.              Department of Family and Protective Services
  Lincoln Center - Suite 535                          Bexar County Courthouse
  7800 IH-10 West                                     100 Dolorosa, 3rd floor
  San Antonio, TX 78230                               San Antonio, TX 78205

  Susan D. Reed
  District Attorney, Bexar County
  Paul Elizondo Tower 1
  101 W. Nueva suite 370
  San Antonio, TX 78205

         RE:    Court of Appeals Number: 04-13-00174-CV
                Trial Court Case Number:       2009-PA-00997
                Style: In the Interest of I.M.B. et al Children



                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                If you should have any questions, please do not hesitate to contact me.

                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK


                                                                _____________________________
                                                                Elizabeth Montoya
                                                                Deputy Clerk, Ext. 53857


         cc: Sandy Denn, Supervisor
         Erminia Uviedo
         Cristina T. De Leon
                                                                                            FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 25, 2013

                                        No. 04-13-00174-CV

                     IN THE INTEREST OF I.M.B. ET AL CHILDREN,

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-PA-00997
                             Honorable Dick Alcala, Judge Presiding


                                           ORDER

         This is an accelerated appeal pursuant to section 263.405 of the Texas Family Code.
Appellant has filed a notice of appeal stating his intent to appeal from the trial court’s judgment
terminating his parental rights. The clerk’s record was due March 18, 2013. On March 22, 2013,
the trial court clerk filed a notification of late clerk’s record stating that appellant is not entitled
to appeal without paying the fee and appellant has failed to pay the fee for preparing the record.
However, pursuant to Texas Rule of Appellate Procedure 20.1(a)(3), in “a suit filed by a
governmental entity in which termination of the parent-child relationship or managing
conservatorship is requested, a parent determined by the trial court to be indigent is presumed to
remain indigent for the duration of the suit and any subsequent appeal, as provided by section
107.013 of the Family Code, and may proceed without advance payment of costs.” TEX. R. APP.
P. 20.1(a)(3). The trial court clerk has informed this court that the trial court found appellant to
be indigent. Therefore, we ORDER the trial court clerk to file the clerk’s record on or before
April 4, 2013.




                                                        ____________________________________
                                                        Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2013.


                                                        ____________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court
                                                                                            FILE COPY

                                                  MINUTES
                                               Court of Appeals
                                        Fourth Court of Appeals District
                                              San Antonio, Texas

                                                March 25, 2013

                                             No. 04-13-00174-CV

                        IN THE INTEREST OF I.M.B. ET AL CHILDREN,

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-00997
                               Honorable Dick Alcala, Judge Presiding


                                                ORDER

         This is an accelerated appeal pursuant to section 263.405 of the Texas Family Code.
Appellant has filed a notice of appeal stating his intent to appeal from the trial court’s judgment
terminating his parental rights. The clerk’s record was due March 18, 2013. On March 22, 2013,
the trial court clerk filed a notification of late clerk’s record stating that appellant is not entitled
to appeal without paying the fee and appellant has failed to pay the fee for preparing the record.
However, pursuant to Texas Rule of Appellate Procedure 20.1(a)(3), in “a suit filed by a
governmental entity in which termination of the parent-child relationship or managing
conservatorship is requested, a parent determined by the trial court to be indigent is presumed to
remain indigent for the duration of the suit and any subsequent appeal, as provided by section
107.013 of the Family Code, and may proceed without advance payment of costs.” TEX. R. APP.
P. 20.1(a)(3). The trial court clerk has informed this court that the trial court found appellant to
be indigent. Therefore, we ORDER the trial court clerk to file the clerk’s record on or before
April 4, 2013.




                                                           /s/ Karen Angelini
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2013.


                                                           /s/ Keith E. Hottle
                                                           Keith E. Hottle
                                                           Clerk of Court




Entered this 25th day of March, 2013.                                                VOL____PAGE____